DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to a method of obtaining plant mitochondria from dry seeds comprising obtaining dry seeds, grinding the seed
Group II, claim(s) 6-10, drawn to a high-throughput method of obtaining plant mitochondria from bulked seeds comprising obtaining dry seeds, grinding the seeds into a powder, sampling the powder and contacting the sample with a buffer, centrifuging the sample and treating the supernatant with DNase wherein the samples are placed into an individual well of a sampling plant and the supernatants are transferred into a new sampling plate before the addition of DNase.
Group III, claim 11, drawn to a method of obtaining plant genomic and mitochondrial DNA from dry seeds comprising obtaining dry seeds, grinding the seeds into a powder, sampling the powder and contacting the sample with a buffer, centrifuging the sample and treating the supernatant with DNase and further extracting organellular DNA from the treated supernatant and resuspending the precipitated nuclei and cell debris thus obtaining a solution comprising resuspended nuclear DNA.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If Group I is elected: species are as claimed in claim 3: wheat, barley, corn, rice, sunflower. Applicants are required to elect one species.
It is noted that if wheat is not selected, claim 5 with be withdrawn as being drawn to a non-elected invention.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1

Shared Technical Feature is NOT Free of the Prior Art
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of obtaining mitochondrial DNA by obtaining seeds, grinding the seeds, sampling and contacting the sample with a buffer, centrifuging and treating the supernatant with DNase, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ahmed et al (2015. An improved method with a wider applicability to isolate plant mitochondria for mtDNA extraction. Plant Methods 11:56;1-11). Ahmed teach a method of extracting mitochondrial DNA from seeds (entire document). Ahmed et al teach grinding seeds, centrifuging the powder and treating the sample with DNase. Ahmed et al teach a method to obtain purified mitochondrial DNA (Fig. 1; protocols pages 7-9). One would understand that after centrifuging at 1800g for 7 mins, the supernatant would contain the unpurified mitochondria (before centrifuging at 20,000g for 17 mins to pellet mitochondria). One of ordinary skill in the art would understand that the steps following the centrifuging step to obtain the pellet mitochondria serve to further purify the mitochondria content. Furthermore, one skilled in the art would understand that the mitochondria that were precipitated at 20,000g centrifugation step, resuspended  and treated with DNase is equivalent to treating the supernatant from the first centrifuging step with DNase. The teachings of Ahmed et al renders obvious obtaining mitochondrial DNA by obtaining seeds, grinding the seeds, sampling and contacting the sample with a buffer, centrifuging and treating the supernatant with DNase.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (87 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298. The examiner can normally be reached 730-6 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAREN M REDDEN/Examiner, Art Unit 1661